213 F.3d 989 (7th Cir. 2000)
SIERRA RESOURCES, INCORPORATED,    Petitioner,v.ALEXIS M. HERMAN,    Respondent.
No. 99-2492
In the  United States Court of Appeals  For the Seventh Circuit
ARGUED FEBRUARY 10, 2000
DECIDED MAY 30,  2000

On Petition for Review of an Order  of the Occupational Safety and Health Review  Commission.  OSHRC No. 98-0758--Irving Sommer, Chief Judge.
Before COFFEY, FLAUM and DIANE P. WOOD,  Circuit Judges.
COFFEY, Circuit Judge.


1
After  Occupational Safety and Health  Administration (OSHA) inspector, Tim  Gainer, visited the Blue Island,  Illinois, work site of Sierra Resources,  Incorporated, Sierra was issued a nine-  item "serious citation"1 alleging  violations of the OSHA standards dealing  with lead exposure in construction  work.2 In a thorough analysis, the  Chief Judge for the Occupational Safety  and Health Review Commission  (Commission), relying primarily on  credibility determinations, upheld the  nine-item citation. In this borderline  frivolous appeal, Sierra seeks review of  the Commission's order, arguing that: 1)  the OSHA inspector violated its due  process rights; and 2) the order is not  supported by substantial evidence. We  deny Sierra's petition for review.

I.  BACKGROUND

2
Sierra is a small construction company  located in Batavia, Illinois, and is in  the business of installing and repairing  structural steel. From February 3, 1998,  to March 26, 1998, Sierra was a  subcontractor on a project to renovate  the Western Avenue Bridge in Blue Island,  Illinois.


3
On February 5, 1998, OSHA received an  anonymous telephone complaint that  Sierra's employees working on the Western  Avenue bridge were being overexposed to  lead (in the paint on the bridge) and,  furthermore, that they were not being  supplied with adequate protective  equipment. The following day, OSHA sent  one of its compliance officers, Tim  Gainer, to inspect Sierra's work site.


4
Upon Gainer's arrival at the work site,  he met with Sierra's vice president,  Robert Sutphen, and advised him of the  complaint that OSHA received and that he  was on the site to conduct an inspection.  Although no employees were doing bridge  work that day, Sutphen informed Gainer  that Ed Hawkinson and Gary Orszulak had  been descaling rust from bolts on the  bearing assemblies and cutting the bolts  with a torch in order that the assemblies  could be removed and replaced. Gainer  then asked Sutphen whether there was any  lead on the bridge, and Sutphen responded  that there was a "minimal" amount. The  OSHA inspector next inquired if any air  monitoring of the employees' work area  had been performed, and Sutphen replied  that he had not done any at this site but  that he had seen testing at a similar  site and what he was doing was "okay."  Unpersuaded by Sutphen's assurances that  everything was "okay," Gainer asked if  there would be any more torch cutting  performed that day because he was  interested in monitoring the air quality  within the employees' breathing area  while they were cutting the rusted bolts;  Sutphen responded in the negative but  promised to advise OSHA the next time  such work was about to be performed.  Before leaving, Gainer took a sample of  paint from where the bridge work had been  previously completed.3


5
Despite Sutphen's assurances that he  would contact OSHA the next time Sierra  employees were engaging in torch cutting,  Gainer did not hear from him. After being  unable to reach Sutphen on February 10,  1998 (four days after Gainer first  arrived at the site), Gainer went back to  the site unannounced on Friday, February  13, and observed Hawkinson and Orszulak  working on the bridge without  respirators. He told Sutphen that he  wanted to do some "sampling" but was  informed that it would not be a good day  to do so because for the remainder of the  day the employees would only be doing  "prep work" and no more torch cutting.  The OSHA inspector informed Sierra that  he would be back the next day and did so,  this time fitting sampling pumps on  Hawkinson and Orszulak.4


6
Gainer spent the remaining part of the  day observing the two men, as well as  reviewing Sierra's lead program Sutphen  had given him. The inspector noted that  only Orszulak wore a respirator (both  should have been), that both employees  wore street clothes (while they should  have been wearing protective overalls),  and that the necessary clothes-changing  and hand-washing facilities were no place  to be found. When Gainer questioned  Sutphen about these problems, Sutphen  repeated that the work was being done  safely and that he had the test results  to prove it; however, even though Gainer  requested the test results on each of the  five visits he made to the site, Sutphen  never provided them.


7
On March 17, 1998, Gainer received the  test results from the air sampling pumps  which revealed that Orszulak had been  exposed to lead in excess of the  permissible limit and also that  Hawkinson's exposure exceeded the action  level.5 The OSHA inspector telephoned  Orszulak on March 19, 1998, to give him  the results and ask him if he had ever  had any training in lead safety; Orszulak  responded in the negative. On March 20,  Gainer returned to Sierra's job site and  observed Orszulak torch cutting and  another employee, Frank Mulcrone,  descaling; both employees were wearing  respirators and overalls, but the  overalls had rips and tears in them and  the feet in the overalls were cut off.  Gainer interviewed Mulcrone who informed  him that he had never received any  training in the use of respirators nor  had he participated in any lead safety  programs.6 The OSHA inspector met with  Sutphen and noted the poor and tattered  condition of the employees' overalls and,  once again, inquired about a change area  and a hand-washing facility. Sutphen  responded that a change area was neither  feasible nor needed, and that employees  could use a bucket to clean up; Gainer  looked into the bucket Sutphen had  pointed to and discovered it was empty.  While at the site, Gainer also met with  Craig Satalic, the business agent for the  employees' union. Satalic informed the  inspector that he had visited the Sierra  job site on numerous occasions and asked  for respirators, overalls, blood tests,  and change and wash facilities; however,  on each occasion the request was denied  by Sutphen.


8
On March 23, 1998, Gainer held a  "closing conference"7 with Sutphen to  discuss the nine violations of 29 C.F.R.  sec. 1926.62. Ten days later, on April 2,  1998, pursuant to its authority under 29  U.S.C. sec. 658(a), OHSA charged Sierra  with the nine violations that Gainer had  observed.


9
Sierra appealed this nine-item citation  to the Commission, but the Administrative  Law Judge (ALJ), relying primarily on  credibility determinations, affirmed the  citation and assessed a penalty of $2100  for item one (the failure to ensure that  its employees were not over exposed to  lead) and a penalty of $750 for each of  items two through nine, for a total of  $8100. Sierra petitions for review.

II.  ANALYSIS

10
In a review of enforcement actions by  OSHA, we will affirm the agency's legal  determinations as long as these are not  arbitrary or capricious and are in  accordance with law. Caterpillar, Inc. v.  Occupational Safety and Health Review  Comm'n, 122 F.3d 437, 439-40 (7th Cir.  1997); 5 U.S.C. sec. 706. We defer to the  agency's reasonable interpretations of  its own regulations. In re Establishment  Inspection of Caterpillar, Inc., 55 F.3d  334, 336 (7th Cir. 1995). We affirm  findings of fact if supported by  substantial evidence. Caterpillar, 122  F.3d at 440 . . . . The ALJ's credibility  determinations must be honored by a  reviewing court unless these  determinations are contradicted by  "uncontrovertible [documentary or  physical] evidence." Faultless Division,  Bliss & Laughlin Industries, Inc. v.  Secretary of Labor, 674 F.2d 1177, 1182  (7th Cir. 1982) . . . .    Union Tank Car Co. v. Occupational Safety  & Health, 192 F.3d 701, 705 (7th Cir.  1999); see also Martin v. Pav-Saver  Manufacturing Co., 933 F.2d 528, 530-32  (7th Cir. 1991).

A.  Sierra's Due Process Claims

11
Sierra contends that its due process  rights were violated because Sutphen: 1)  was not given a copy of the complaint  which was the basis for Gainer's  inspection; 2) did not have the  opportunity to accompany Gainer as he  performed the walk-around portion of the  inspection; and 3) was excluded from  Gainer's interviews with employees  Hawkinson and Orszulak.


12
However, Sierra's argument seems to  assume that for every statutory or  regulatory violation of a procedural  nature there must necessarily be a due  process violation at a Constitutional  level, a contention that is without any  basis in the law. See Paul v. Davis, 424  U.S. 693, 700-01 (1976); United States v.  Knottnerus, 139 F.3d 558, 561 n.5 (7th  Cir. 1998) (citing United States v.  Caceres, 440 U.S. 741, 749-52 (1979);  Bridges v. Wixon, 326 U.S. 135, 152-53  (1945); Yang v. INS, 109 F.3d 1185, 1195  (7th Cir. 1997)). Despite Sierra's  allegations that the OSHA inspector  failed to follow the statutory and  regulatory requirements concerning  notice, it is clear that when Gainer  first arrived on the site he informed  Sutphen that he was an OSHA inspector and  that he was on the premises to conduct an  investigation. It is also clear that  Sierra had an opportunity to defend  itself against the subsequent nine-item  citation OSHA issued. The fact that  Sierra does not agree with the ALJ's  decision and argues that statutory and  regulatory requirements regarding notice  were technically violated falls short of  giving rise to a due process violation.


13
The Due Process Clause of the United  States Constitution requires that Sierra  be given notice and an opportunity to  respond. Contrary to Sierra's arguments,  these requirements were clearly met in  this case. Because Sierra has failed to  point us to any support for its  Constitutional claim, nor have we found  any upon review, we decline to address  this issue any further. See Knottnerus,  139 F.3d at 561 n.5 ("An agency's failure  to follow its own regulations does not  rise to the level of a constitutional  violation unless the regulations  themselves are compelled by the  Constitution.").

B.  The Nine Violations in the Citation

14
Sierra next baldly contends that it did  not violate any of the lead safety  standards with which it was charged in  OSHA's nine-item citation. However, after  briefing and a hearing in which testimony  was received from numerous individuals,  the ALJ based his conclusions on  credibility determinations; the ALJ  credited the testimony of Gainer,  Sierra's employees, and their union  business agent, and discredited Sutphen's  testimony.8 In contending that it did  not violate OSHA regulations, Sierra is  asking this court to substitute our own  credibility determinations for that of  the ALJ, something we decline to do. See  Jet Star, Inc. v. NLRB, 209 F.3d 671, 676  (7th Cir. 2000) ("We must affirm  credibility determinations made by the  ALJ, and adopted by the Board, in the  absence of extraordinary circumstances. .  . . Such extraordinary circumstances  include a clear showing of bias by the  ALJ, an utter disregard for  uncontroverted sworn testimony or the  acceptance of testimony which on its face  is incredible." (internal quotations  omitted)); see also United States v.  Mancillas, 183 F.3d 682, 710 n.22 (7th  Cir. 1999) ("We do not second-guess the  [ALJ]'s credibility determinations  because he or she has had the best  opportunity to observe the verbal and  nonverbal behavior of the witnesses  focusing on the subject's reactions and  responses to the interrogatories, their  facial expressions, attitudes, tone of  voice, eye contact, posture and body  movements, as well as confused or nervous  speech patterns in contrast with merely  looking at the cold pages of an appellate  record.").


15
Sierra's petition for review is    DENIED.



Notes:


1
 OHSA issues "serious violations" for those  conditions which create "a substantial  probability of death or serious physical harm."  29 U.S.C. sec. 666(k).


2
 Specifically, the citation charged Sierra with:  1) failing to assure that its employees were not  overexposed to lead; 2) failing to determine its  employees' lead exposure level at the start of  the project; 3) failing to provide its employees  with appropriate respiratory protection; 4)  failing to provide its employees with appropriate  protective work clothing; 5) failing to provide  its employees with a clean change area; 6)  failing to provide its employees with adequate  hand-washing facilities; 7) failing to provide  its employees with blood sampling for lead  levels; 8) failing to provide its employees with  safety training; and 9) failing to establish and  implement a written lead safety/compliance  program.


3
 Tests revealed that the lead content in the paint  was 50%.


4
 According to Gainer's testimony, the sampling  pump is a small device that is affixed to an  employee's waist and a filter runs up into the  employee's breathing area. The device then  measures the air contaminants to which the  employee is exposed.


5
 The lead standard's permissible exposure level  and action level are 50 and 30 micrograms per  cubic meter of air (ug/m3), respectively. See 29  C.F.R. 1926.62(b). The parties stipulated that  the air monitoring results showed Orszulak's  exposure to be 119.7 ug/m3 and Hawkinson's  exposure level to be 43.4 ug/m3.


6
 Gainer obtained authorization from Mulcrone,  Orszulak, and Hawkinson (who had, for reasons  unexplained in the record, been fired from  Sierra) to review their most recent blood tests  for lead. According to the blood tests,  Hawkinson's, Orszulak's, and Mulcrone's blood  lead levels were 50.5, 23.9, and 7.5 micrograms  per deciliter of blood (ug/dl), respectively.  According to 29 C.F.R. sec.sec. 1926.62(c)(1) and  (k), Hawkinson should have been removed from the  work site for medical reasons once his blood lead  level reached 50 ug/dl.


7
  Cf. 29 C.F.R. sec. 1903.7(e) ("At the conclusion  of an inspection, the Compliance Safety and  Health Officer shall confer with the employer or  his representative and informally advise him of  any apparent safety or health violations  disclosed by the inspection.").


8
 For example, when the ALJ discussed his reasons  for finding that Sierra failed to ensure that its  employees were not overexposed to lead, he  stated, "I observed the demeanors of the  witnesses and found the testimony of [Gainer],  Orszulak and Satalic convincing and credible. The  testimony of Sutphen on the other hand, in  addition to being contrary to that of the other  witnesses, was simply unpersuasive."  Additionally, when discussing Sutphen's failure  to provide OSHA with test results, the ALJ  stated, "Sierra failed to offer the results in  support of its position, and Sutphen's testimony  about his misplacing the results and his  inability to secure another copy from the company  that had them was unconvincing."